DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species as set forth in the reply filed on 2/4/21 is acknowledged.
The elected species in the context of the instant claims was found to be free of the prior art and the search was extended to all of group 1 and claims 1-11 which were also found to be free of the prior art. Baehner et al. (WO 2012/130831; cited with IDS 1/30/20; ‘Baehner’) teach Fc mutations including L234A, L235A and P329G (page 44 first paragraph). Instant claim 1 requires at least 6 mutations for FC1 or FC2. There is no adequate teaching, suggestion or motivation to modify Baehner to make all of the specific mutations as recited in claim 1 in the context of instant formula II for the method as claimed. Claims to the elected group are rejected or objected to for the reasons set forth below.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.
	Claims 1-11 are being examined.

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/20 has been considered by the examiner. To comply with 37 CFR 1.98(b)(4) a date (i.e. 2002) has been entered for cite number 18. 

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) recites that sequences set forth in the sequence listing that are set forth in the description should be identified with the sequence identifier. Page 69 line 23 of the instant specification recites GLEVLFQGP. Since such sequence is SEQ ID NO: 61 the sequence identifier (SEQ ID NO: 61) should be included.
Appropriate correction is required.

Claim Objections
Claims 1, 3 and 5-7 are objected to because of the following informalities:  
The 17th line of claim 1 recites ‘one or more disulfide bond(s) (:)’. The ‘(:)’ is not necessary.
Claim 3 recites FC1 and FC2. To be consistent with claim 1, claim 3 should recite FC1 and FC2.
3S) 3’. There is an unnecessary space before the subscript. The claim should recite ‘(G3S)3’.
Claim 6 recites ‘(U1p1 (Ubl-specific protease 1 from Saccharomyces cerevisiae)’. A right parenthesis is missing. The claim should recite ‘(U1p1 (Ubl-specific protease 1 from Saccharomyces cerevisiae))’.
Claims 6 and 7 recites ‘Ides’. To be consistent with the way the term is used in the specification (see page 10 line 10) the claims should recite ‘IdeS’.
Appropriate correction is required.

Claims 2, 4 and 9-11 are objected to as being dependent upon an objected to base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if the objection to the base claim is addressed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites ‘PreScission’ and the instant specification (page 22 line 24) shows that such phrase is a trademarked phrase
Claims 5-6 contains the trademark/trade name ‘Strep-tag’ and ‘PreScission’.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
	Claim 6 recites ‘IgA-protease protease cleavage site’. Since the phrase uses the term protease 2 times, it is unclear if there is a typographical error or if the intent is a protease of a protease. Ambrosius et al. (US 5,578,710) recites in claim 11 ‘IgA protease cleavage site’. However, instant claim 6 does not recite such phrase. It is unclear if the intent is ‘IgA protease cleavage site’ or ‘IgA-protease protease cleavage site’. If the intent is ‘IgA-protease protease cleavage site’ it appears that such phrase is not art recognized.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 1 lines 21-22 refer to specific FC proteins where the sequence of wild type of such proteins are set forth on pages 15 and 18 of the specification. Although claim 1 specifies certain mutations, claims 3 and 8 refer to mutations or deletions that do not fall within the scope of claim 1. For example, claim 1 is such that the C-terminal residue of the FC is Lys (see the last residue of SEQ ID NO:3 and SEQ ID NO:15). Claim 8 does not further limit the claim since it states that Lys is deleted. Claim 3 recites mutations that are not recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658